NOTE: ThiS order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
NSK CORPORATION, NSK LTD.,
AND NSK EUROPE LTD., ~
Plaintiffs-Appellees,
_ AND
FAG ITALIA, S.P.A., SCHAEFFLER GROUP USA,
INC., SCHAEFFLER KG, THE BARDEN
CORPORATION, AND THE BARDEN
CORPORATION (U.K.) LTD., _
Plaintiffs-Cr0ss Appellcmts,
AND
JTEKT CORPORATION AND
KOYO CORPORATION OF U.S.A.,
Plain.tiffs-Appellees,
AND
SKF AEROENGINE BEARINGS UK AND SKF USA
INC.,
Plain,tiffs-Cr0ss Appellcmts,
V.
UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellant,
AND

NSK CORP V. USITC 2
THE TIMKEN COMPANY,
Defendant-Appellant.
2011-1362, -1382, -1383, -1454
Appea1s from the United States C0urt of Internati0na1
Trade in consolidated case n0s. 06-CV-G334, 06-CV-0335,
and 06-CV-0336, Judge Judith M. Barzi1ay.
ON MOTION
ORDER
The United States Interna1;i0nal Trade C_01nmissi0n
and The Tin1ken C0mpany move without opposition for a
31-day extension of time, until March 26, 2012, to file
their response/reply briefs
Up0n consideration thereof
IT Is ORDERED THAT:
The motion is gTanted.
FOR THE COURT
FEB 1 0 2B12
Date
/s/ J an H0rbaly
Jan H0rba1y
C1e1'k
FlLED
u.s. comm or APPEALs F0
THE FErJEnAL clncurr
FEB 1 0 2012
.lAN HORBALY
CLERK
B

3
CC.
S
Nei1 R. E11is, Esq.
R0bert A. Lipstein, Esq.
Max F. Schutz1nan, Esq.
Herbert C. Shel1ey, Esq.
Eric P. Sal0nen, Esq.
David A.J. G01dfine, Esq.
NSK CORP V. USITC